IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                             No. 99-50119
                                           Summary Calendar


UNITED STATES OF AMERICA,

                                                                                          Plaintiff-Appellee,

                                                  versus


DOMINGO MARTINEZ-DELEON,

                                                                                      Defendant-
Appellant.

                      ----------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Western District of Texas
                                    USDC No. DR-91-CR-6-1-FB
                      -----------------------------------------------------------------
                                            October 11, 2000

Before JOLLY, STEWART, and PARKER, Circuit Judges:

PER CURIAM:*

       Counsel appointed to represent Domingo Martinez-Deleon has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Deleon has received

a copy of counsel’s motion and brief, and he has not filed a response, choosing instead to rely on a

previously filed brief in which he challenges his underlying conviction. The brief does not address

counsel’s motion to withdraw, and the only thing presently before this court is the propriety of the

district court’s resentencing of Martinez after the reversal of his conviction for using and carrying a

firearm, pursuant to Bailey v. United States, 516 U.S. 137 (1995). Our independent review of the

brief and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
IS DISMISSED.